Citation Nr: 1309059	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for depigmentation of the right hand due to burns. 

2.  Entitlement to a rating in excess of 10 percent for residuals of a right shoulder injury. 

3.  Entitlement to service connection for nerve impairment of the right hand, to include as secondary to service-connected right hand burn residuals and/or right shoulder injury residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant and stepson


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2007 and June 2010 by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an initial compensable rating for depigmentation of the right hand due to burns, entitlement to a rating in excess of 10 percent for residuals of a right shoulder injury, and entitlement to service connection for nerve impairment of the right hand is warranted.  

In July 2006, the Veteran submitted a claim for an increased rating for his service-connected residuals of a right shoulder injury, as well as sought to reopen a previously denied claim of entitlement to service connection for right hand burn residuals.  In February 2007, the RO denied each of those claims.  In January 2008, the Veteran again sought to reopen a claim for entitlement to service connection for right hand burn residuals.  In June 2010, the RO granted entitlement to service connection for depigmentation of the right hand due to burns and assigned an initial noncompensable rating for that disability, effective July 11, 2006.  The Veteran has timely appealed the evaluations assigned to the right hand depigmentation and right shoulder disabilities.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The January 2007 VA joints examination report and March 2010 VA skin disease and scar examination reports are too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's right shoulder and right hand depigmentation disabilities.  During his December 2011 videoconference hearing before the Board, the Veteran testified that his service-connected right hand burn residuals included increased pigmentation, skin tightness, and disfigurement.  In addition, he specifically indicated that his service-connected right shoulder injury residuals had increased in severity since the last examination in 2007, reporting increased pain, limitation of functioning, fatigue, popping, grinding, stiffness, and retained metal fragments in the shoulder.  He further indicated that a nonservice-connected disorder with surgery had forced him switch his dominant side from left to right.  To ensure that VA meets its duty to assist, contemporaneous examinations are necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2012).  As such, the Board finds that a remand for additional VA examinations is warranted in order to obtain findings that are more recent.

In January 2008, the Veteran also submitted a claim of entitlement to service connection for right hand nerve impairment.  In additional lay statements of record and during his December 2011 hearing before the Board, the Veteran asserted that he had decreased sensation in the fingers of his right hand since 1977.  Service treatment records showed that the Veteran received a gunshot wound to the right shoulder in February 1975, and white phosphorus second degree burns to the face, right knee, and right hand in April 1977.  An April 1977 medical record noted lacerations and second degree burns of the right hand, as well as some decreased sensation in the tips of the first, second, and third fingers of the right hand.  Pursuant to this claim, the Veteran was afforded a VA examination in March 2010.  At that time, the Veteran indicated that he was left hand dominant and complained of right hand nerve damage secondary to an in-service burn injury, with no current treatment.  The examiner indicated that the Veteran was reporting paresthesia of occasional numbness and dysesthesia of the right hand.  On physical examination, he had normal hand motor function with normal objective hand examination, but subjective decreased sensory appreciation of monofilament and vibration probing.  Electrodiagnostic testing revealed no evidence of specific nerve abnormality at the right wrist or hand level.  However, during his December 2011 hearing before the Board, the Veteran asserted that he had increased numbness in the right hand, which he characterized as "extreme", decreased sensation with tingling, and pain with cramping and/or locking on use.  He also indicated that he had been prescribed Gabapentin for treatment of right hand neurological symptomatology.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In light of the cumulative record discussed above, to include the Veteran's competent and credible complaints of continued and more severe neurological symptomatology in his right hand, as well as the sheer amount of time that has elapsed since the March 2010 VA examination, the Board will afford the Veteran an additional VA examination in order to clarify the nature and etiology of his claimed right hand nerve impairment on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while the evidence of record includes a document detailing that he received disability benefits from the Social Security Administration (SSA) with a disability onset date in March 2004, the medical evidence underpinning the award has not been associated with the Veteran's claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.

The claims file also reflects that the Veteran has received VA medical treatment for his service-connected right shoulder injury residuals and right hand burn residuals as well as for his claimed right hand nerve impairment from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania; however, as the evidence of record only include treatment records dated up to December 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided of the statutory and regulations regarding notice and the duty to assist regarding his claim for entitlement to service connection for right hand nerve impairment, to include as secondary to service-connected right shoulder injury residuals and right hand burn residuals.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012)

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to increased ratings for his service-connected right shoulder injury residuals and right hand burn residuals, as well as entitlement to service connection for right hand nerve impairment.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from the Pittsburgh VAMC dated from December 2011 to the present.  The RO must also contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim for SSA disability benefits.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected depigmentation of the right hand due to burns.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must clearly identify which side (right or left) is dominant.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The report prepared must be typed.

4. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a right shoulder injury.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must clearly identify which side (right or left) is dominant as well as discuss whether there is moderately severe or severe muscle injury of the extrinsic muscles of the right shoulder girdle, to include the trapezius, levator scapulae, and serratus magnus.  The report prepared must be typed.

5.  The Veteran must be afforded the appropriate VA examination to determine whether any right hand nerve impairment found is related to events during his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed right hand nerve impairment is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed right hand nerve impairment is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

